Case 1:18-cv-10233-PAC Document 36 Filed 09/27/19 Page 1of5

    

i[
i ; 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

poe n ne nen ene ne nnn a X
UMAR MUHAMMED,
Plaintiff,
-against-
18 Civ. 10233 (PAC)
NY NASH DELI AND GROCERY CORP.,
AND NASHWAN ALI
OPINION & ORDER
Defendants. :
een eee eee ee ern eeneeneeenene 4

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiff, a former employee of Defendants NY Nash Deli and Grocery Corp and
Nashwan Ali, brings this action alleging violations of the Fair Labor Standards Act (“FLSA”)
and New York Labor Law (“NYLL”). Plaintiff worked for Defendants as a clerk at a
deli/convenience store 7 days per week, 12 hours a day, for over two years without receiving the
appropriate minimum wage and overtime compensation. Plaintiff also alleges that he did not
receive proper written notice regarding his pay rates and that Defendant failed to provide him
with accurate wage statements.

The parties have now resolved their dispute, and seek approval of their settlement
agreement and letter, filed on September 13, 2019, Dkt. 34. Generaily, the agreement is
appropriate, but the Court declines to approve it in its present form. The agreement does not

include any objectionable confidentiality provisions.
Case 1:18-cv-10233-PAC Document 36 Filed 09/27/19 Page 2 of 5

DISCUSSION

I. Legal Standard

“To promote FLSA’s purpose of ensuring ‘a fair day’s pay for a fair day’s work,’ a
settlement in a FLSA case must be approved by a court or the Department of Labor.” Hyun v.
Ippudo USA Holdings, No. 14-CV-8706 (AIN), 2016 WL 1222347, at *1 (S.D.N.Y. Mar. 24,
2016) (quoting Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015)). A
district court “must scrutinize the settlement agreement to determine that the settlement is fair
and reasonable” before the court enters a judgment approving an FLSA settlement. Wolinsky v.
Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). In doing so, “a court should consider
the totality of circumstances, including but not limited to the following factors: (1) the plaintiff's
range of possible recovery; (2) the extent to which the settlement will enable the parties to avoid
anticipated burdens and expenses in establishing their respective claims and defenses; (3) the
seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the
product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud
or collusion.” Jd. (internal citations and quotation marks omitted).
IL. Analysis

A. Settlement Sum

The settlement agreement (Dkt. 34-1 (the “Agreement” or “SA”)) provides for a payment
from Defendants to Plaintiff and Plaintiff's counsel of $20,000 — $15,000 to Plaintiff and $5,000
to Plaintiff's counsel (SA § 2(a)). Since the Court is “generally not in as good a position as the
parties to determine the reasonableness of an FLSA settlement, there is a ‘strong presumption in
favor of finding a settlement fair.’” Lliguichuzhca v. Cinema 60, LLC, 948 F.Supp.2d 362, 365

(S.D.N.Y. 2013) (internal citation omitted). The Parties have not provided Plaintiff's range of
Case 1:18-cv-10233-PAC Document 36 Filed 09/27/19 Page 3 of 5

possible recovery in seeking settlement and thus, the Court cannot determine whether the
settlement amount is fair and reasonable. The parties are directed to submit information
concerning Plaintiff's range of recovery for the Court to assess. See e.g., Rivera v. Silver Star
Cleaners, Inc., No. 18. CIV. 4427 (PAC), 2019 WL 3491505, at *2 (S.D.N.Y. Aug. 1, 2019)
(considering Plaintiff's “range of recovery” in determining whether settlement is fair and
reasonable).

B. Attorney’s Fees

Plaintiff's counsel seeks the Court’s approval of $5,000 in attorneys’ fees and costs. In
an FLSA case, courts must independently assess the reasonableness of plaintiff's attorney’s fees,
even when the fee is negotiated as part of the settlement. Lazaro-Garcia v. Sengupta Food
Servs., No. 15-CV-4259 (RA), 2015 WL 9162701, at *4 (S.D.N.Y. Dec. 15, 2015). When
assessing the reasonableness of attorney’s fees in FLSA settlements, courts consider (1)
counsel’s time and labor; (2) the case’s magnitude and complexities; (3) the risk of continued
litigation; (4) the quality of representation; (5) the fee’s relation to the settlement; and (6) public
policy considerations. Lopez v. Ploy Dee, Inc., No. 15-CV-647 (AJN), 2016 WL 1626631, at *4
(S.D.N.Y. Apr. 21, 2016) (citing Goldberger v. Integrated Res., Inc., 209 F.3d 43, 50 (2d Cir.
2000)). The lodestar calculation is used as a cross-check on the reasonableness of the requested
percentage. Goldberger, 209 F.3d at 50.

The attorneys’ fees of $5,000 are less than one-third of the total settlement amount, which
is viewed as reasonable in this Circuit. See, e.g., Garcia y. Atlantico Bakery Corp., No. 13 Civ.
1904, 2016 WL 3636659, at *1 (S.D.N.Y. June 29, 2016) (“[O}ne-third of the total award is the
customary contingency percentage in FLSA cases.”). Plaintiff, however, neglected to submit

billing records; consequently, there is no basis for the Court to assess whether the billing rates
Case 1:18-cv-10233-PAC Document 36 Filed 09/27/19 Page 4of 5

and work performed were reasonable. See Martinez v. SJG Foods LLC, No. 16-CV-7890 (RA),
2017 WL 2169234, at *3 (S.D.N.Y. May 16, 2017) (“As [counsels] did not ... submit
contemporaneous billing records documenting, for each attorney, the hours expended and the
nature of the work done, the Court does not have sufficient information to determine if the
requested fee amount is fair and reasonable.”); Lopez v. Night of Cabiria, LLC, 96 F. Supp. 3d
170, 182 (S.D.N.Y. 2015) (“It may be that counsel’s fee is entirely commensurate with the
amount of time that the lawyers spend on this case. But such determinations require evidence,
and plaintiff’s counsel has provided none.”). The Court cannot approve the attorneys’ fees
without reviewing the billing records, which counsel must submit.

C. General Release

As part of the Settlement, Plaintiff is required to waive essentially all claims that may
have arisen out of his employment with Defendants. Specifically, the Agreement requires
Plaintiff to:

hereby completely, irrevocably and unconditionally does release, waiver and forever
discharge the claims alleged in this Action and any and all claims charges, complaints,
judgements or liabilities of any kind against Defendants... whether known or unknown

(SA ¥ 3.) This provision is “too sweeping to be 'fair and reasonable’ and so must be
rejected.” Flood v. Carlson Restaurants Inc., No. 14-CV-2740 (AT) (GWG), 2015 WL
4111668, at *2 (S.D.N.Y. Jul. 6, 2015). Where the general release “waive[s] practically any
possible claim against the defendants, including unknown claims and claims that have no
relationship whatsoever to wage-and-hour issues ... [c]ourts typically reject such broad
releases.” Lopez v. Nights of Cabiria, LLC, 96 PF. Supp. 3d at 181.

D. Non-Disparagement Clause

Non-disparagement clauses are disfavored in FLSA settlement agreements. “Although
Case 1:18-cv-10233-PAC Document 36 Filed 09/27/19 Page 5of5

not all non-disparagement clauses are per se objectionable, if the provision ‘would bar plaintiffs
from making ‘any negative statement’ about the defendants, it must include a carve-out for
truthful statements about plaintiffs’ experience litigating their case.’” Lazaro-Garcia, 2015 WL
9162701, at *3 (quoting Nights of Cabiria, 96 F. Supp. 3d at 180 n.65). Non-disparagement
clauses may be considered fair and reasonable so long as they contain “‘a carve-out for truthful
statements about plaintiffs’ experience litigating their case.” Zhi Li Zhong v. Rockledge Bus
Tour Inc., No. 18-CV-454 (RA), 2018 U.S. Dist. LEXIS 131829, at *8 (S.D.N.Y. Aug. 6, 2018)
(quoting Nights of Cabiria, 96 F. Supp. 3d at 180). Here, the non-disparagement clause includes
an explicit carve-out for truthful statements. The non-disparagement clause in the Agreement
provides that “the Parties retain their right to discuss matters related to this Action with
whomever the Parties choose so long as those statements are truthful.” (SA {J9). The Court
therefore concludes that the clause is not objectionable,
CONCLUSION

For the reasons stated, the Court cannot approve the Agreement in its current form. The
request to approve the proposed Agreement is denied without prejudice; but will be approved
upon the submission and review of the range of Plaintiff's recovery, appropriate billing records,

and the modification of the General Release clause.

Dated: New York, New York SO ORDERED

september 2] 2019 .
[td A hast

PAUL A. CROTTY
United States District Judge

 
